Case 5:19-cv-00069-gwc Document 3 Filed 06/26/19 Page 1 of 4

 
   
 

 

U.S. DISTRICT "
DISTRICT OF VERHON
FILED
UNITED STATES DISTRICT COURT
FOR THE 2019 JUN 26 AM 9: 25
DISTRICT OF VERMONT CLERK O71
BY J
DEPUTY GLERA

MATTHEW CHANNON, )
)

Petitioner, )

)

Vv. ) Case No. 5:19-cv-69

)

BRAD LAROSE, )
United States Marshals’ Service, )
)

Respondent. )

ORDER
(Doc. 1)

On May 2, 2019, petitioner Matthew Channon, now a federal prisoner, representing
himself, filed a petition for writ of habeas corpus under 28 U.S.C. § 2241 against United States
Marshal Bradley LaRose. (Doc. 1.) He challenges the validity of his conviction or sentence
imposed by the United States District Court for the District of New Mexico for wire fraud and
conspiracy to commit wire fraud, in violation of 18 U.S.C. §§ 1343, 1349. Id. at 2; see also
United States v. Channon, 1:13-cr-966 (D.N.M. Jan. 22, 2016).! For the reasons discussed
below, Mr. Channon’s § 2241 petition is dismissed.

Petitioner and his wife, Brandi Channon, were convicted by a jury of wire fraud and
conspiracy to commit wire fraud relating to a scheme to defraud retailer OfficeMax. Petitioner
was sentenced to imprisonment of one year and a day, and two years’ supervised release, as well
as restitution in the amount of $96,278. He is currently incarcerated at Brooklyn Metropolitan
Detention Center, in Brooklyn, New York after having surrendered to Marshal LaRose, the

U.S. Marshal in Vermont.

 

' His conviction was affirmed on direct appeal. United States v. Channon, 881 F.3d 806 (10th Cir. 2018).
Case 5:19-cv-00069-gwc Document 3 Filed 06/26/19 Page 2 of 4

28 U.S.C. § 2241 provides that district courts may grant writs “within their respective
jurisdictions.” 28 U.S.C. § 2241. The Supreme Court has interpreted this language to require
“nothing more than that the court issuing the writ have jurisdiction over the custodian.”
Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004) (internal quotation marks omitted). Here, because
Mr. Channon is currently incarcerated in New York, Marshal LaRose does not have custody of
him and this court lacks jurisdiction over the proper respondent to the petition. Therefore,

Mr. Channon may not maintain a § 2241 habeas action in this district.

Mr. Channon’s petition, however, does not challenge his present—or former—custody
but instead attempts to bring a claim challenging his conviction and sentence as imposed by the
District Court for the District of New Mexico. (See Doc. | at 3.) A motion under 28 U.S.C.

§ 2255 is the exclusive means by which a federal prisoner can challenge a conviction or sentence
that allegedly violates the Constitution or federal laws or that is otherwise subject to collateral
attack. See Davis v. United States, 417 U.S. 333, 343 (1974). Such a challenge is properly
directed to “the court which imposed the sentence.” 28 U.S.C. § 2255(a). Since this Court did
not impose the challenged conviction or sentence, it would also lack jurisdiction to adjudicate a
motion filed under § 2255.

The next issue for the court to consider is whether the matter should be transferred to the
district where Mr. Channon is incarcerated so that he may assert his claims under § 2241 in the
court that has jurisdiction over his custodian, or the district where he was convicted so that he
may assert his claims under § 2255. Federal habeas corpus proceedings are civil proceedings
governed by the statutes and rules which apply generally to civil litigation. See, e.g.,28 U.S.C.
§ 2242 (“Application for a writ of habeas corpus ... may be amended or supplemented as

provided in the rules of procedure applicable to civil actions.”). Accordingly, Mr. Channon’s

 

 
Case 5:19-cv-00069-gwc Document 3 Filed 06/26/19 Page 3 of 4

petition is subject to the general rules governing venue in civil litigation, including 28 U.S.C.
§§ 1404 and 1406. Under § 1404: “For the convenience of parties and witnesses, in the interest
of justice, a district court may transfer any civil action to any other district or division where it
might have been brought.” 28 U.S.C. § 1404(a). Under § 1406: “The district court of a district
in which is filed a case laying venue in the wrong division or district shall dismiss, or if it be in
the interest of justice, transfer such case to any district or division in which it could have been
brought.” 28 U.S.C. § 1406(a).

The court does not find transfer warranted in this case. Because Mr. Channon’s petition
clearly seeks to challenge his conviction and sentence, it should be brought under § 2255.
Accordingly, the proper jurisdiction and venue for the motion is the District of New Mexico
where Mr. Channon was convicted and sentenced. Mr. Channon presently has a Motion to
Vacate, Set Aside or Correct Sentence under § 2255 pending in the District Court for the District
of New Mexico. See Channon v. United States, No. 1:19-cv-200 (D.N.M. Apr. 15, 2019); see
also Wells v. United States, 318 U.S. 257, 260 (1943) (noting that a federal district court may
take judicial notice of habeas proceedings brought by the same party in other federal courts).
Given Mr. Channon’s currently pending motion in the District of New Mexico, the court
considers his filing in this district to be a strategic choice made by Mr. Channon. Given the
limitations on second or successive filings, see 28 U.S.C. §§ 2244(b), 2255(h), the court
concludes that transferring this action is not appropriate and will dismiss this action without

prejudice.

 

 
Case 5:19-cv-00069-gwc Document 3 Filed 06/26/19 Page 4 of 4

Conclusion
For the reasons discussed above, this court lacks jurisdiction to adjudicate Mr. Channon’s
habeas corpus petition (Doc. 1), therefore it is DISMISSED.
SO ORDERED.
Dated at Rutland, in the District of Vermont, this 25" day of June, 2019.

Geoffrey W. Crawford, Chief Judge
United States District Court
